Citation Nr: 1518390	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-03 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for a recurrent right ankle sprain.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for a lumbar spine disability, to include degenerative disc disease with bulging disc.

3.  Entitlement to an initial disability evaluation in excess of 30 percent for an acquired psychiatric disorder, to include anxiety disorder, not otherwise specified (NOS), alcohol abuse, and posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to January 2007 and from May 2007 to May 2008.  The Veteran had subsequent service in the United States Marine Corps Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The March 2011 rating decision granted entitlement to service connection for a psychiatric disorder, with an evaluation of 30 percent, effective August 27, 2010.  The April 2011 rating decision granted entitlement to service connection for a lumbar spine disability and recurrent right ankle sprain, awarding a 10 percent evaluation for the lumbar spine, and a noncompensable evaluation for recurrent right ankle sprain, both effective August 27, 2010.  In February 2013, the RO issued a subsequent opinion considering evidence received within the appeal period, awarding a 10 percent evaluation for recurrent right ankle sprain, effective August 27, 2010.  This case has since been transferred to the Nashville, Tennessee VARO.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he is entitled to a higher initial evaluation for recurrent right ankle sprain, a lumbar spine disability and an acquired psychiatric disorder.  The Board finds that additional development on the claims is warranted in order to obtain outstanding VA treatment records and for new VA examinations.

The AOJ/AMC should obtain all outstanding VA treatment records relating to the Veteran's psychiatric treatment, and treatment for his right ankle and lumbar spine.  In his August 2010 claim, the Veteran indicated that he received treatment for his PTSD at the VA Medical Center (VAMC) in Birmingham, Alabama and Shoals Community Based Outpatient Clinic (CBOC) in Sheffield, Alabama.  Also in his August 2010 claim, the Veteran reported receiving treatment from the VA for his back and his ankle, though he did not specify where the treatment was provided.  However, the file contains only treatment records from the VAMC in Mountain Home, Tennessee dating from December 2012 through February 2013.  The AOJ/AMC should request copies of outstanding VA medical treatment records regarding psychiatric treatment, and treatment for the Veteran's right ankle and lumbar spine from May 2008 (the date of discharge from active duty) to present, from the Birmingham, Alabama VAMC and Sheffield, Alabama CBOC.  The AOJ/AMC should also request updated records from the Mountain Home, Tennessee VAMC dating since February 2013 for the above indicated disabilities.

Furthermore, the Board finds that the Veteran is entitled to a new VA examination for his right ankle, lumbar spine and psychiatric disorder.  In a January 2015 brief, the Veteran's representative stated that the most recent VA examinations, then 3 and 4 years old, could "in no way reflect the current disability picture."  The most recent VA examinations for the Veteran's right ankle and lumbar spine were in December 2010, while the most recent VA examination for the Veteran's psychiatric disorder was in January 2011.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of over four years, the December 2010 and January 2011 VA examinations are too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  

Last, the issue of entitlement to a TDIU due to the Veteran's service-connected disabilities has been reasonably raised by the record.  Specifically, at his January 2011 VA psychiatric examination, the Veteran reported that he had been unemployed since June 2010, after being fired from the store at which he worked prior to service.  He reported that he told his previous employer about his back injury and PTSD, and missed work at times for medical appointments.  He stated he was steadily demoted from a high position to cashier, the lowest position at the store.  He noted that his previous employers sent him for 3 counseling sessions after he became angry at work.  The Veteran reported looking for other work, and receiving some interviews, but did not receive offers for employment.  The Veteran contended his unemployment was due to his mental disorder's effects.  Moreover, in his May 2011 Notice of Disagreement, the Veteran asserted that his back and ankle problems caused his unemployment.  The December 2010 examiner noted that the Veteran's spinal disability caused occupational effects to include problems with lifting, carrying and pain.  VA treatment records dating through January 2013 revealed the Veteran remained unemployed.  

In Rice v. Shinseki, the Court held that when entitlement to a TDIU rating is raised during the adjudicatory process of the underlying disability (or disabilities) for an initial or an increased rating, it is a part of the claim for benefits for that underlying disability (or disabilities).  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In this function, the Board may infer a claim for a TDIU due to his psychiatric disorder, lumbar spine disability, and recurrent right ankle sprain.  Upon remand, the AOJ/AMC is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim.  The Veteran should also be afforded a Social and Industrial Survey.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of all records regarding psychiatric treatment, and treatment for the Veteran's right ankle and lumbar spine, not currently in the claims folder, to include copies of all records from the Birmingham, Alabama VAMC and Sheffield, Alabama CBOC dated May 2008 to present, and from the Mountain Home, Tennessee VAMC dated February 2013 to present.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the level of severity of his service-connected psychiatric disorder, to include anxiety disorder, alcohol abuse and PTSD.  The claims file (i.e., both the paper claims file and any relevant electronic medical records) should be made available to the examiner for review of the history in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.

All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected psychiatric disorder and indicate the impact the symptoms associated with his psychiatric disorder have on his occupational and social functioning.  

4.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his lumbar spine disability and recurrent right ankle sprain.  The entire claims file (i.e., both the paper claims file and any relevant electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss if feasible.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should also state whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has radiculopathy as a result of his back disability.  If so, the examiner should indicate whether such results in mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve.

The examiner should also state whether the Veteran's back disability results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.

5.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed, including the VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

The examiner should discuss the functional impairment caused by the Veteran's service-connected disabilities on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

6.  Then, the AOJ/AMC should readjudicate the claims on the merits.  In adjudicating the issue of entitlement to a TDIU rating due to the service-connected disabilities, the AOJ/AMC should provide consideration of whether the requirements for referral to the Director, Compensation Service have been invoked under 38 C.F.R. § 4.16(b).  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




